Citation Nr: 0014202	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an organic brain disorder.

2.  Entitlement to service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1972 to October 1977.  
This appeal comes before the Board of Veterans' Appeals (Board) from 
decisions from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


FINDINGS OF FACT

1.  Organic brain syndrome is not related to an inservice event.

2.  PTSD is due to an inservice stressor.


CONCLUSIONS OF LAW

1.  Organic brain syndrome was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  Post-traumatic stress disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that there are prior final RO decisions which denied 
the appellant's claims for service connection for post-traumatic stress 
disorder (PTSD) and organic brain disorder.  The RO addressed the issues as 
entitlement to service connection, rather than whether new and material 
evidence had been submitted.  The record indicates that medical nexus 
opinions have been submitted since the prior final denials with regards to 
both the PTSD and the organic brain disorder.  This evidence is new and 
material, therefore, the RO was correct to adjudicate the issues as 
entitlement to service connection.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  

The appellant contends that he has organic brain disorder due to head 
trauma received while boxing in service.  He also contends that his PTSD is 
due to stressors experienced in service while stationed in Korea.  He 
states that in Korea, his occupational specialty was a medical specialist.  
He reports that as part of his duties in Korea, he was sent to the site of 
a helicopter crash in 1973.  He asserts that there were three individuals 
on the helicopter, and that all three had died.  He also indicates that a 
young Korean child had also died as a result of this crash.  He reportedly 
had to transport the dead helicopter crew.  

The appellant's DD Form 214 indicates that he was stationed in Korea from 
January 23, 1973, to February 15, 1975.  His service medical records 
include, in pertinent part, his separation examination report, dated in 
August 1977, which indicates that he reported having had loss of memory or 
amnesia, periods of unconsciousness, and frequent or severe headaches.  The 
examination report indicates that he had blurry vision and headaches status 
post boxing, none for the past 2 months.  There were no associated 
neurologic deficits.  He was "Kayoed" (knocked out) for 15 minutes while 
on boxing team.  

A VA examination report, dated in December 1997, indicates that the 
appellant showed some symptoms of organic dysfunction possibly related to 
head trauma he suffered while boxing.  An April 1998 VA treatment note 
indicates that the appellant had organic brain syndrome due to head trauma 
and stroke.  A May 1998 VA treatment note indicates that he had cognitive 
deficits due to stroke and head trauma.  

A letter from the U.S. Armed Services Center for Research for Unit Records 
(USASCRUR), dated in April 1998, indicates that Army records verified that 
there was an aircraft crash in Korea on February 22, 1973.  Also, Army 
casualty records showed that three soldiers were killed in action in Korea 
on February 22, 1973.  

A report of a VA examination, dated in September 1998, indicates that the 
appellant reported that in 1973, he was called to the site of a helicopter 
crash in Korea.  When he arrived at the site, he was shocked to see dead, 
including the bodies of a small child.  He reported that the bodies were 
mutilated and that the captain was decapitated.  He was diagnosed with PTSD 
based on having witnessed a traumatic event, and having recurrent 
distressing dreams of the event, suicidal thoughts, anger, sleep 
disturbance, estrangement, and difficulty concentrating.  

I.  Organic brain syndrome.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty to assist 
only those claimants who have established well grounded (i.e., plausible) 
claims.  More recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well-grounded, the claimant's 
initial burden has been met, and VA is obligated under 38 U.S.C. § 5107(a) 
to assist the claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in this appeal is 
whether the appellant has presented evidence that the claim is well 
grounded; that is, that the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" or 
"possible" is required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is presumed to be 
true and is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second and third Epps 
and Caluza elements (incurrence and nexus evidence) can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of continuity of 
symptomatology.  Savage, 10 Vet. App. at 496.  Moreover, a condition 
"noted during service" does not require any type of special or written 
documentation, such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of showing that the 
condition was observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence of noting is required to 
demonstrate a relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a relationship is one 
as to which a lay person's observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be established 
under section 3.303(b) by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post presumption 
period may suffice.  Id.  

In the case at hand, the Board finds that the claim for service connection 
for organic brain syndrome is well-grounded.  There is a current diagnosis 
of the disease, lay assertion that he had head trauma in service, and 
medical opinion which links the head trauma to the current disease.  
Accordingly, the Board must consider the claim based on the merits.  

The Board notes that the appellant is receiving benefits from the Social 
Security Administration (SSA) and that complete SSA records have not been 
associated with the claims file.  The only SSA record currently before the 
Board consists of a disability determination transmittal, dated in February 
1983, which indicates that he had organic brain syndrome now associated 
with dementia from heroin abuse.  The Board also notes that a December 24, 
1991, treatment note indicates that the appellant reported that he received 
disability benefits from the Social Security Administration (SSA) for 
organic brain syndrome due to drug abuse and boxing.  However, during a 
hearing before the undersigned, held in February 2000, the appellant was 
asked if there were any additional pertinent material that he wished to 
submit, and he indicated that there was not.  Accordingly, the Board finds 
that no further development, to include obtaining complete SSA records, is 
necessary.  38 C.F.R. § 3.103  

The Board has considered the evidence of record and finds that the 
preponderance of the evidence is against the claim for service connection 
for organic brain syndrome.  In this case, there is some evidence of a 
possible relationship to the inservice head trauma.  However, organic brain 
syndrome was not diagnosed in service or within one year of separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1999).  Despite the veteran's inservice 
complaints, it was specifically determined in service that there were no 
associated neurologic deficits.  The VA recognized that the claim was well 
grounded and development was undertaken.  An examiner in 1999 was able to 
review the claims file and enter a decision based on all the evidence of 
record.  That examiner established that the veteran had multiple risk 
factors for the development of organic brain syndrome.  He also determined 
that the delayed sequelae from boxing was unlikely due to the long period 
for which he was asymptomatic.  The examiner's opinion was clear, reasoned 
and based on a review of all the evidence.  Other negative evidence 
consists of a December 1997 examination report reflecting that the veteran 
had a history of substance abuse and that the organic brain syndrome was 
associated with that abuse.  Whereas another December 1997 examiner noted 
that the organic dysfunction could "possibly" be related to boxing, he 
tempered his opinion by noting that this needed further assessment.

We conclude that clear opinions based on all the evidence of record are 
more probative than an opinion that raises no more than the possibility of 
a relationship.  To the extent that the veteran attempts to self diagnose 
the disorder, his opinion is not competent.  The preponderance of the 
evidence establishes that the veteran's organic brain syndrome is not due 
to inservice events and there is no doubt to be resolved. 

II.  PTSD.

Service connection is granted for disability when the facts, shown by 
evidence, establish that the particular disability was incurred coincident 
with service, or if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after discharge when 
all the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection for PTSD requires (1) 
medical evidence diagnosing the condition, (2) a link, established by 
medical evidence, between current symptoms and an in-service stressor, and 
(3) credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  When, after consideration of all 
evidence and material of record in a case, there is an approximate balance 
of positive and negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991).

Initially, the Board finds that the claim for service connection for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is plausible.  The 
evidence of record indicates a diagnosis of PTSD, evidence of an inservice 
stressor, and a medical link between the inservice stressor and PTSD.  The 
Board also finds that all relevant facts have been properly developed, and 
that the duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The Board further finds that entitlement to service connection for PTSD is 
warranted.  Current medical evidence indicates that he has PTSD.  The 
stressor alleged to have resulted in PTSD (a helicopter crash where the 
three crew members had died) has been corroborated by USASCRUR.  His 
service records show that he was in fact in Korea at the time of the 
stressor.  The fact that he was a medical specialist makes his assertion 
that he was sent to the crash site for medical assistance and 
transportation of the dead bodies very plausible.  Further, medical opinion 
has linked this stressor to his PTSD.  The Board is reminded by the 
decision is Suozzi v. Brown, (citation omitted).  "The Secretary, in 
insisting that there be corroboration of every detail including the 
appellant's personal participation in the identifying process, defines 
'corroboration' far too narrowly."  Given these facts, the Board finds 
that service connection for PTSD should be awarded.


ORDER

Entitlement to service connection for PTSD is granted.  Service connection 
for organic brain syndrome is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


